                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SHANNON LEWANDOWSKI,

               Plaintiff,

       v.                                                      Case No. 16C1089

CITY OF MILWAUKEE,

               Defendant.


     BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


                                      STATEMENT OF THE CASE

       The plaintiff, Shannon Lewandowski (“Lewandowski”), brings this action alleging

employment discrimination and retaliation, and First and Fourteenth Amendment violations by

defendant, City of Milwaukee (“City” or “Defendant”), on or about December 16, 2015, when

the Chief of Police Edward Flynn (“Chief”) discharged her from her position as a detective in the

Milwaukee Police Department (“MPD”). This memorandum is submitted on behalf of the City in

support of its motion for summary judgment. The City respectfully asserts that, as a matter of

law, the claims made against it by Lewandowski must be dismissed, and that therefore this Court

must grant its motion for summary judgment.

       On January 3, 2018, the City filed a motion in this Court to have the Complaint

summarily dismissed due to claim preclusion and issue preclusion. (ECF No. 36.) The City

subsequently withdrew that motion on February 28, 2018, based upon Batiste v. Furnco Constr.

Corp., 503 F.2d 447, 450 (7th Cir. 1974), which held that based upon policy considerations

underlying the purpose of Title VII, the usual rule and effect of the full faith and credit clause,




         Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 26 Document 77
referencing the enabling statute 28 U.S.C. § 1738, does not apply to claims under Title VII;

specifically, such claims are not subject to claim preclusion based upon a final adjudication in a

state administrative proceeding. Id. at 450–51. (ECF No. 44.) The City, however, asserts that

subsequent case law makes dismissal based upon issue preclusion viable, amongst other bases

for dismissal, and sets forth its arguments below.

                                      FACTUAL BACKGROUND

       Lewandowski was an employee of the City in the MPD and most recently held the rank

of detective. (Defendant’s Proposed Findings of Fact (“DPFOF”) ¶1.) On January 19, 2015,

while on duty and operating a department owned vehicle, Lewandowski was involved in an auto

collision with a civilian owned and operated vehicle. (DPFOF ¶2.)

       On January 29, 2015, the MPD Internal Affairs Division (“IAD”) opened an internal

investigation targeting Lewandowski regarding an allegation of misconduct in public office as it

related to the circumstances surrounding the auto collision. (DPFOF ¶4.) Specifically, the IAD

was investigating whether Lewandowski was operating her department vehicle according to state

law and department policy, and whether Lewandowski was responding to official department

business. (DPFOF ¶5.) In or around November 2015, the IAD expanded its initial investigation

to look into an allegation that Lewandowski failed to be forthright and candid in connection with

the accident investigation and related internal investigation. (DPFOF ¶7.)

       On December 16, 2015, the three charges against Lewandowski were found to be

substantiated by Chief of Police Edward Flynn pursuant to the internal investigation. (DPFOF

¶9.) Chief Flynn issued discipline for the charges, including a five-day suspension for one

charge, a 30-day suspension for another, and discharge for the final charge of failure to be

forthright and candid. (DPFOF ¶10.)



                                                 2

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 2 of 26 Document 77
       Chief Flynn was the final decision-maker regarding discipline decisions regarding

suspension, demotion, and discharge of sworn members of the department. (DPFOF ¶50.) Chief

Flynn reviewed the internal investigation against then-Detective Shannon Lewandowski in MPD

IAD #2015-0032, charged her with an integrity violation, for failing to be forthright and candid

during her PI-21 interview based on the evidence and information available to him through the

internal investigation, and decided to discharge Lewandowski for her integrity violation;

documenting his discharge decision in Personnel Order 2015-150, issued December 16, 2015.

(DPFOF ¶51-54.)

       Chief Flynn’s decision to discharge Lewandowski for her integrity violation was based

upon, although not limited by enumeration, the seriousness and nature of the charge, and the

facts and circumstances underlying the charge as established in the internal investigation; he also

took into consideration, not limited by enumeration, Lewandowski’s record of service, discipline

history, and any relevant comparators. (DPFOF ¶55-56.) As to comparators, Chief Flynn

commonly discharged sworn members of the department for integrity charges that implicated a

member’s honesty, forthrightness, and trustworthiness, in accord with his belief that these traits

are integral and essential components to the character of members of the department in whom the

public invests its trust. (DPFOF ¶57; see Ex. 14 ¶ 18, 46.)

       Chief Flynn’s decision to discharge Lewandowski was not because of, based on, or

influenced in any manner whatsoever upon, her sex, and he would have discharged

Lewandowski if her sex had been different and everything else had remained the same. (DPFOF

¶58-59.)

       Chief Flynn’s decision to discharge Lewandowski was not because of, based on, or

influenced in any manner whatsoever upon, the fact that she filed various complaints of sexual



                                                 3

           Case 2:16-cv-01089-WED Filed 04/22/19 Page 3 of 26 Document 77
harassment and discrimination in the workplace, or any other protected activity, prior to his

discharge decision, and he would have discharged Lewandowski if she had not filed any

complaints or engaged in any other protected activity and everything else had remained the

same. (DPFOF ¶60-61.)

       Chief Flynn never possessed information, knowledge, or a belief, and he therefore

denied, that his discharge decision was influenced by any person who did maintain a

discriminatory or retaliatory animus or motive towards Lewandowski. (DPFOF ¶62.) Chief

Flynn never possessed information, knowledge, or a belief, and he therefore denied, that his

discharge decision, or any component of the internal investigation or other factor that led to his

discharge decision, violated Lewandowski’s First or Fourteenth Amendment rights, or any other

rights under the U.S. Constitution or other law. (DPFOF ¶63.)

       Lewandowski appealed the Chief’s discipline decision to the Milwaukee Fire and Police

Commission (“FPC”). (DPFOF ¶12.) The FPC held a hearing regarding Lewandowski’s appeal

of discipline on August 10 and 11, 2016. (DPFOF ¶13.) At the hearing, Lewandowski presented

testimony that the MPD investigations targeting her and the discipline imposed by the Chief

were due to sex discrimination and retaliation for having engaged in protected activity. (DPFOF

¶15.) Furthermore, at the hearing, Lewandowski was provided ample opportunity to present any

and all defenses against the complaint filed against her, including any claims of employment

discrimination or retaliation in violation of any state or federal law, including the Wisconsin Fair

Employment Act or Title VII or other rights, including §1983. (DPFOF ¶16.)

       On August 11, 2016, the commissioners voted and found unanimously, pursuant to the

seven just cause factors in Wis. Stat. §62.50, that Lewandowski had violated all of the charges

filed against her, and that the discipline imposed by the Chief, including the discharge, should be



                                                 4

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 4 of 26 Document 77
sustained. (DPFOF ¶17.) The decision reflects that there was consideration of all evidence

presented by both sides of comparable or similarly situated persons and the results of past

disciplinary cases in order to determine if there was justified or disparate treatment of

Lewandowski. (DPFOF ¶19.)

       The sixth just cause factor requires the commissioners to determine if the Chief applied

the rule or order fairly and without discrimination against Lewandowski. (DPFOF ¶20.) The

commissioners determined that the chief satisfied “the sixth standard by a preponderance of the

evidence.” (DPFOF ¶21.) The commissioners specifically found that there was no evidence to

support Lewandowski’s claim of retaliation. (DPFOF ¶22.)

       On August 15, 2016, Lewandowski filed the instant action. (DPFOF ¶23.) In the instant

action, the claims and underlying factual record are the same as those contained in the FPC

discipline hearing, i.e., there is an identity of claims and issues between them. (DPFOF ¶25.)

       Lewandowski appealed the decision of the FPC to Milwaukee County Circuit Court, and

on January 13, 2017, filed her initial brief. (DPFOF ¶26.) In her initial brief, Lewandowski raises

the issue of retaliation in a narrow context; however, does not address discrimination directly.

(DPFOF ¶28.) Defendant’s brief contains no substantive discussion of discrimination or

retaliation. (DPFOF ¶30.) Lewandowski’s reply brief contains no substantive discussion of

discrimination or retaliation. (DPFOF ¶32.) On June 6, 2017, the Circuit Court affirmed the

decision of the FPC. (DPFOF ¶34.) The Circuit Court’s Decision and Order contains no

substantive discussion of discrimination or retaliation; however, it does note the sixth just cause

factor. (DPFOF ¶35; Ex. 11, 7.) On August 7, 2017, the Appellate Court dismissed

Lewandowski’s appeal for failure to pay the filing fee, and thus no decision on the merits of her

appeal to the Appellate Court was made. (DPFOF ¶37.)



                                                  5

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 5 of 26 Document 77
       The decisions of the FPC and the circuit court constituted a final judgment on the merits

of their relative actions. (DPFOF ¶38.)

       The City engaged Lewandowski in discovery regarding her claims, and Lewandowski

provided her responses in support thereof. (DPFOF ¶39.)

                        ISSUE PRECLUSION – TITLE VII and § 1983

       I.      Standard of Review

       In Wisconsin, the Department of Workforce Development, Equal Rights Division

(“DWD”), is the agency that administrates the state’s anti-employment-discrimination law, the

Wisconsin Fair Employment Act (“WFEA”); however, the DWD does not have jurisdiction over

discrimination claims arising from fire and police commissions. The Supreme Court of

Wisconsin has held:

               Disciplinary terminations of city firefighters [and police officers]
               are imposed and reviewed pursuant to the procedures established
               in Wis. Stat. § 62.13(5). The statutory procedure requires the PFC
               to determine whether any proposed disciplinary termination is
               supported by just cause, which includes a determination of whether
               the rule or order allegedly violated by the firefighter [or police
               officer] is reasonable and is being applied without discrimination.
               Wis. Stat. § 62.13(5)(em)2. and 6. Any termination sustained by
               the PFC under Wis. Stat. § 62.13(5)(em) and (f) is subject only to
               judicial review in circuit court pursuant to Wis. Stat. § 62.13(5)(i),
               or in certain circumstances by common law certiorari.
               Accordingly, any claim that a disciplinary termination is
               discriminatory under the WFEA must be raised before the
               PFC, the agency with exclusive statutory authority under Wis.
               Stat. § 62.13(5) to review disciplinary actions against
               firefighters [and police officers]. The DWD may not take
               jurisdiction over a WFEA complaint arising out of a decision
               of a PFC to terminate a firefighter [or police officer].

City of Madison v. State Dep't of Workforce Dev., Equal Rights Div., 2003 WI 76, ¶ 2, 262 Wis.

2d 652, 656–57, 664 N.W.2d 584, 586–87 (emphasis added). Therefore, claim preclusion applies




                                                 6

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 6 of 26 Document 77
to any claim Lewandowski might bring under the WFEA or in relation to rights protecting the

same or similar interests under other state law.

       In the Seventh Circuit, a reviewed administrative decision may be eligible for claim

preclusion where the claim to be precluded, here Title VII claims, could have been brought in the

state administrative forum. Waid v. Merrill Area Public Schools, 91 F.3d 857, 865-66 (7th Cir.

1996); Staats v. Cty. of Sawyer, 220 F.3d 511, 516 (7th Cir. 2000). The City concedes that Waid

and Staats would bar application of claim preclusion in the instant matter because while

Lewandowski could assert sex discrimination and protected activity retaliation in relation to the

charges, and those assertions could be (and were) considered in determining just cause, Title VII

claims themselves could not be specifically brought before the FPC or on appeal in the circuit

court appeal; however, the Staats court noted that “although we have found that [the plaintiff] is

not barred by claim preclusion from bringing his federal claims in federal court, both Elliott and

East Food & Liquor suggest that his claim may be de facto dead because of issue preclusion.”

Staats, 220 F.3d at 517 (citing Univ. of Tennessee v. Elliott, 478 U.S. 788, 797 (1986); E. Food

& Liquor, Inc. v. United States, 50 F.3d 1405, 1411 (7th Cir. 1995)). The City asserts that this

Court should apply issue preclusion in the instant matter, rendering Lewandowski’s claim “de

facto dead.”

       In Elliot, the U.S. Supreme Court held “that when a state agency acting in a judicial

capacity resolves disputed issues of fact properly before it which the parties have had an

opportunity to litigate, federal courts must give the agency's fact-finding the same preclusive

effect to which it would be entitled in the State's courts.” E. Food & Liquor, Inc. 50 F.3d at 1411

(citing Elliott, 478 U.S. at 799 (internal ellipses and quotation marks omitted). The East Food &

Liquor court continued, stating that providing “preclusive effect to an administrative agency's



                                                   7

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 7 of 26 Document 77
factfinding serves to enforce repose,… and preserve the integrity of administrative

adjudications.” Id. (internal quotation marks omitted). Furthermore, this “doctrine of

administrative issue preclusion”

                is justified on the sound and obvious principle of judicial policy
                that a losing litigant deserves no rematch after a defeat fairly
                suffered, in adversarial proceedings, on an issue identical in
                substance to the one he subsequently seeks to raise. To hold
                otherwise would, as a general matter, impose unjustifiably upon
                those who have already shouldered their burdens, and drain the
                resources of an adjudicatory system with disputes resisting
                resolution.

Id. (quoting Astoria Federal Savings and Loan Assoc. v. Solimino, 501 U.S. 104, 107–08 (1991).

The court then noted that this constitutes a “general common law rule of administrative issue

preclusion,” which applies unless Congress has expressed that it should not. Id. Elliot establishes

that the rule applies to Title VII claims. Elliott, 478 U.S. at 794-799; see also Staats, 220 F.3d at

514 (“Although Staats's claims arise under the ADA and the Rehabilitation Act, not Title VII, we

think the logic of Kremer and Elliott applies equally to other federal anti-discrimination

statutes”).

        In the Seventh Circuit, issue preclusion is applied to state agency judgments where it was

“(1) acting in a judicial capacity, (2) resolving disputed issues of fact properly before it, (3) if

parties have had an opportunity to litigate the issues.” Reed v. AMAX Coal Co., 971 F.2d 1295,

1300 (7th Cir. 1992) (citing Elliot, 478 U.S. at 799).

        Acting in a judicial capacity includes proceedings where the following safeguards are

provided: “(1) representation by counsel, (2) pretrial discovery, (3) the opportunity to present

memoranda of law, (4) examinations and cross-examinations at the hearing, (5) the opportunity

to introduce exhibits, (6) the chance to object to evidence at the hearing, and (7) final findings of

fact and conclusions of law.” Id.

                                                   8

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 8 of 26 Document 77
       II.     Argument

       Lewandowski’s Complaint (ECF No. 1) is lengthy, but its substantive claims clearly

relate to the same claims and underlying factual record that were at issue in the FPC disciplinary

appeal hearing, implicating issue preclusion. The Complaint’s central claim is that

Lewandowski’s discharge was based on sex discrimination and retaliation for making prior

complaints of sex discrimination. It further raises the issue of disparate treatment regarding male

department members who were not discharged for what she estimates to be “worse” conduct than

her’s. These are all facts and issues that were considered, or should have been presented for

consideration, by the FPC, and were subject to consideration by the Milwaukee County Circuit

Court in Lewandowski’s appeal, provided and to the extent that she raised the issues and argued

them as a defense against satisfaction of any of the just cause factors, specifically in relation to

the sixth factor, which requires that “the chief [] apply[] the rule or order fairly and without

discrimination.” Wis. Stat. § 62.50(17)(b)(6).

       The record establishes that Lewandowski was represented by counsel throughout all FPC

(Ex. 5, 2; Ex. 6, 1) and circuit court proceedings (Ex. 8; Ex. 10). The first safeguard was present.

       State statute required MPD to produce all exculpatory evidence, Wis. Stat. § 62.50(13),

and MPD was further instructed by scheduling order to provide appropriate discovery, which

was done here well in advance of hearing. (Ex. 15; Ex. 16.) Lewandowski had the ability to seek

any other desired discovery through subpoena and other requests, Wis. Stat. § 62.50(16), and did

seek discovery, which the City provided. (See Ex. 19.) Further, Lewandowski was provided the

results of an independent investigation of her claims of discrimination conducted by an outside

firm hired by the FPC. (Ex. 17.) The second safeguard was present.




                                                  9

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 9 of 26 Document 77
       Lewandowski had opportunity to present memoranda of law: she filed two briefed

motions with replies before hearing with the FPC (Ex. 18), and more significantly, briefs before

the circuit court on her appeal of the decision of the FPC (Ex. 8, Ex. 10). The third safeguard was

present.

       Lewandowski was provided opportunity to call witnesses at City expense, Wis. Stat. §

62.50(16), and her attorney conducted complete and thorough examinations and cross-

examinations at hearing. (Ex. 5; Ex. 20.) The fourth safeguard was present.

       Lewandowski’s attorney had opportunity to introduce exhibits at hearing and did so. (Ex.

5.) The fifth safeguard was present.

       Lewandowski’s attorney had opportunity to object at hearing, and did so. (Ex. 5.) The

sixth safeguard was present.

       The FPC set forth its decision including thorough findings of fact and conclusions of law.

(Ex. 6.) The circuit court reviewed the record and the briefs of the parties, and issued its decision

in support of the FPC’s findings of fact and conclusions of law. (Ex. 11.) The seventh safeguard

was present.

       The foregoing establishes that the FPC (and subsequent judicial review) acted in a

judicial capacity, safeguarding Lewandowski’s rights in satisfaction of the first part of the test as

set forth in Reed, leaving the second and third parts of whether it resolved disputed issues of fact

properly before it, and whether the parties have had an opportunity to litigate the issues.

       Defendant respectfully submits that review of the record reveals that both remaining parts

are established. The transcript of the hearing itself satisfies them on its own; however, beyond

that, the briefs of the parties and decision of the circuit court clearly show that the FPC resolved

disputed issues of fact properly before it because that very issue was at the heart of the



                                                 10

           Case 2:16-cv-01089-WED Filed 04/22/19 Page 10 of 26 Document 77
arguments before the circuit court on appeal. The full judicial capacity of the FPC and the right

to appeal to circuit court establish opportunity to litigate, as does, the volume of the record,

including pre and post hearing motion practice, and the transcript of the two days of the FPC

hearing. Likewise, Lewandowski’s motive to litigate was high given that her job was on the line.

         Defendant respectfully submits that review of the record the issues and decisions of the

FPC and the circuit court qualify to preclude the claims of Lewandowski in the instant case. It is

clear that there is an identity of cause of action in claims and thus issues (i.e., discrimination,

retaliation, disparate treatment, and discriminatory violation of civil and due process rights) that

have been brought or could have been brought, and an identity of parties.

         Because issue preclusion applies to the factual and legal issues present in the instant

matter, having been litigated before the FPC, and considered by the FPC in its decision, having

been included in its written decision, and with the subsequent appeal to circuit court where

Lewandowski was free to raise any issue she wished that called the determination of just cause

into question, including discrimination and retaliation, the instant matter should be dismissed

consistent with the findings and conclusions of those bodies which included that Lewandowski

was not subjected to employment discrimination, disparate treatment, or retaliation, or any rights

secured by the U.S. Constitution or otherwise. 1

                                      CLAIM PRECLUSION - § 1983

         I.       Standard Of Review

         Elliott held that an unreviewed state agency determination was not binding on a federal

court with respect to a Title VII claim, but was binding with respect to a claim under § 1983.


1
  The arguments here have been limited to consideration of Title VII; however, the City submits that if issue
preclusion precludes Lewandowski’s Title VII claim, it must preclude her §1983 claims because the constitutional
rights at issue as claimed by Lewandowski are the same as those claimed by her to be protected under Title VII, i.e.,
to be free from sex discrimination and retaliation in relation to the decision to discharge her.

                                                         11

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 11 of 26 Document 77
Astoria Fed. Sav. & Loan Ass'n v. Solimino, 501 U.S. 104, 110 (1991).

       In the Seventh Circuit Court of Appeals case of Krison v. Nehls, 767 F.2d 344, 346 (7th

Cir. 1985), a Milwaukee police officer applied for duty disability retirement, but was denied by

the Pension Board. Id. at 346. The officer did not appeal the board’s decision, but four years later

attempted to renew his application, which was denied, and he appealed until the Wisconsin Court

of Appeals held that the officer’s failure to appeal the initial decision deprived the board of

authority to grant a duty disability retirement, and that a newly raised due process claim was

waived for failure to have brought it up during the appeal to the circuit court. Id. The officer then

brought a § 1983 suit in federal district court claiming deprivation of due process, but his claim

was dismissed based on claim preclusion – he then appealed to the Seventh Circuit. Id.

       The Krison court held that federal courts are bound by the full faith and credit statute in §

1983 actions, “to give a prior state court judgment the same preclusive effect as would the courts

of the state in which the judgment was rendered,” and that the rule applied “with equal force to

claims that could have been raised, but were not, in the state court proceedings.” Id. at 347–48.

Provided that the state proceeding satisfied the minimum due process requirements of the

Fourteenth Amendment, the state finding should stand. Id. at 348.

       Further, the Krison court stated that

               claim preclusion, applies to repetitious suits involving the same
               cause of action. It rests upon considerations of economy of judicial
               time and public policy favoring the establishment of certainty in
               legal relations. The rule provides that when a court of competent
               jurisdiction has entered a final judgment on the merits of a cause of
               action, the parties to the suit and their privies are therefore bound
               not only as to every matter which was offered and received to
               sustain or defeat the claim or demand, but as to any other
               admissible matter which might have been offered for that purpose.
               The essential elements of the doctrine, therefore, are (1) a final
               judgment on the merits in an earlier action; (2) an identity of the



                                                 12

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 12 of 26 Document 77
                  cause of action in both the earlier and later actions; and (3) an
                  identity of parties or their privies in the two actions.

                  Wisconsin law on res judicata follows the general rule stated above
                  and includes claims which were litigated or which might have been
                  litigated in the former proceedings. Wisconsin has adopted the
                  “transactional” approach to determine whether a claim is barred by
                  res judicata. This approach, which is gaining greater acceptance by
                  courts nationwide, focuses on the factual situation in which the
                  actions arise. If both suits arise from the same transaction, incident
                  or factual situation, res judicata generally will bar the second suit.

Id. at 349 (internal quotation marks and citations omitted). The Krison court held that all of the

elements were satisfied and that the officer’s claims were barred by claim preclusion.

         II.      Argument

         Defendant respectfully submits that the claims before and the decisions of the FPC and

the circuit court qualify to preclude the § 1983 claims of the Plaintiff in the instant case. It is

clear that there is an identity of cause of action in claims (i.e., discrimination, retaliation,

discriminatory violation of civil and due process rights) that have been brought or could have

been brought, 2 and an identity of parties. The only remaining element to satisfy the test set forth

by the Krison court is a final judgment on the merits, which is established by the decisions of the

FPC and the circuit court, which both made their decision in consideration of whether

application of the rule or order against Lewandowski was made fairly and without




2
  According to the United States Supreme Court, a public employee’s equal protection claim cannot be based upon a
“class-of-one” theory, i.e., a public employee cannot “state a claim under the Equal Protection Clause by alleging
that she was arbitrarily treated differently from other similarly situated employees, with no assertion that the
different treatment was based on the employee's membership in any particular class.” Engquist v. Oregon Dep't of
Agr., 553 U.S. 591, 594, 608-09 (2008). The Seventh Circuit has stated that its “cases make clear that the same
standards for proving intentional discrimination apply to Title VII and § 1983 equal protection.” Williams v. Seniff,
342 F.3d 774, 788 (7th Cir. 2003). In another case, the Seventh Circuit held that in order “[t]o state a First
Amendment retaliation claim, [a plaintiff must plausibly allege that (1) he engaged in activity protected by the First
Amendment, (2) he suffered an adverse action that would likely deter future First Amendment activity, and (3) the
First Amendment activity was ‘at least a motivating factor’ in the defendants' decision to retaliate.” Santana v. Cook
Cty. Bd. of Review, 679 F.3d 614, 622 (7th Cir. 2012).

                                                         13

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 13 of 26 Document 77
discrimination, and both determined there was just cause in support of her discharge, from which

Lewandowski had a right to appeal. (Ex. 6; Ex. 11; Ex. 12.)

       It should be noted that Lewandowski has claimed both § 1983 and Title VII claims (this

argument is related only to the § 1983 claims), but they arise from the same facts, protect

essentially the same interests, and in addition to the statutory appeal provided to her under §

62.50, Lewandowski could have appealed on common law certiorari grounds, although she did

not. (See Ex. 8.) Lewandowski’s § 1983 should be barred by claim preclusion for the reasons set

forth above.

                TITLE VII SEX DISCRIMINATION CLAIM FAILS ON THE MERITS

      I.       Standard of Review

      Title VII makes it unlawful for an employer to discharge an employee because of the

employee’s protected classifications, including sex. 42 U.S.C. § 2000e. The separate analysis of

direct and indirect methods of proof as they were largely understood and utilized in

discrimination cases was discarded by the Seventh Circuit Court of Appeals, and in its place,

district courts were instructed that all evidence should be evaluated as a whole without regard to

whether it might have previously been deemed direct or indirect. Ortiz v. Werner Enterprises,

Inc., 834 F.3d 760, 765–66 (7th Cir. 2016). In determining whether to grant summary judgment,

the district court should consider “the sole question that matters: Whether a reasonable juror

could conclude that [Lewandowski] would have kept [her] job if [s]he had a different [sex], and

everything else had remained the same.” See id. at 764; see also, e.g., Perry v. Dep't of Human

Servs., 345 F. Supp. 3d 1019, 1026–27 (N.D. Ill. 2018) (“the ‘sole question that matters’ is

whether a reasonable juror could conclude that [plaintiff] would have kept his job if he had a

different age or sex, and everything else had remained the same”)



                                                 14

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 14 of 26 Document 77
       In order to survive summary judgment, Lewandowski must present enough evidence to

support a jury inference that she suffered an adverse employment action because of her sex. See

Ortiz, 834 F.3d at 766.

      II.     Argument

      The sole question is answered in favor of the City here because Lewandowski would have

been terminated if she had not been female and everything else remained the same, i.e., the Chief

would still have terminated her if she were male, and engaged in the conduct under the

circumstances she did as there was in this case, and Lewandowski is unable to adduce sufficient

evidence to create an inference that her discharge may have been due to her sex. This is true

because no reasonable juror could conclude upon review of the evidence that the termination

decision was based upon anything other than Lewandowski’s acts. (DPFOF ¶ 49-63; Ex. 6; Ex.

11.) There is nothing material and new in the instant matter or revealed in discovery that was not

already presented and considered by the Chief, by the FPC, by the circuit court, or by the

independent investigator.

      Perhaps more significantly, Lewandowski, for her part, does not provide anything in her

response to discovery requests that should cause the Court to even begin to suspect that she has

gathered evidence to create a dispute of material fact or even an inference in her favor. (Ex. 13,

Response to Interrogatory No. (“Int.”) 5, 10.)

      In response to a request to

               [d]escribe with particularity the basis for your allegation(s) that
               you were subjected to a violation of your constitutional rights or
               rights under Title VII, or any other law you state or may state
               claims under in the instant matter, including within your answer
               the following: a. a description of the actions, conduct, or omissions
               by any individual, which you believe support such allegations; b.
               all other facts upon which your allegations are based; c. the



                                                 15

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 15 of 26 Document 77
               identity of persons with knowledge of those facts; and d. a detailed
               description of each document which supports your allegations[,]

Lewandowski merely indicates that the City should “[s]ee Amended Complaint, Plaintiff’s Initial

Disclosures, Defendant’s Initial disclosures, transcript of Fire & Police Commission hearing.”

(Ex. 13, Int. 5.) Lewandowski also lists a number of alleged comparators, which will be

addressed in another section below.

      In response to a request to “identify the acts, omissions, or anything else that allegedly

caused the violation or violations of your employment rights, or anything otherwise that

constituted a claim, in relation to your Title VII sex discrimination claim, specifically stating the

facts or evidence which would support that claim,” Lewandowski responded that the City should

“[s]ee Amended Complaint, transcript of Fire & Police Commission hearing. In addition, see

Answer to Interrogatory No. 5. (Ex. 13, Int. 10.)

      The City respectfully submits that Lewandowski’s oblique reference to voluminous

documents is insufficient to establish a prima facie case of discrimination in violation of Title

VII, but regardless, there is nothing contained in any part of the record, or in part of

Lewandowski’s discovery responses that establishes a jury inference that she suffered discharge

because of her sex. There is no evidence contained therein upon which a reasonable juror could

find in Lewandowski’s favor.

                      THERE IS NO EVIDENCE OF DISPARATE TREATMENT

       In an effort to establish disparate treatment based on sex, Lewandowski presents a list of

names and unsupported factual allegations regarding them. (Ex. 13, Int. 5.) Lewandowski does

not assert how the proposed comparators are appropriate to compare to her, other than indicating

that they are male and making a conclusory statement that they all were treated more favorably

than her. The law requires more – Lewandowski must show that they are similarly situated:

                                                 16

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 16 of 26 Document 77
               Whether a comparator is similarly situated is usually a question for
               the fact-finder, and summary judgment is appropriate only when
               no reasonable fact-finder could find that plaintiffs have met their
               burden on the issue. There must be enough common factors ... to
               allow for a meaningful comparison in order to divine whether
               intentional discrimination was at play. The number [of relevant
               factors] depends on the context of the case. In the usual case a
               plaintiff must at least show that the comparators (1) dealt with the
               same supervisor, (2) were subject to the same standards, and (3)
               engaged in similar conduct without such differentiating or
               mitigating circumstances as would distinguish their conduct or the
               employer's treatment of them. This is not a magic formula,
               however, and the similarly-situated inquiry should not devolve into
               a mechanical, one-to-one mapping between employees.

Coleman v. Donahoe, 667 F.3d 835, 846–47 (7th Cir. 2012) (internal citations and quotation

marks omitted).

       The City asserts that none of these proposed comparators were similarly situated to

Lewandowski, and thus she fails to establish a prima facie case. They are not similarly situated

because of numerous factors, different supervisors (particularly the final decision-maker, i.e.,

chief of police), different conduct, and different circumstances.

       Lewandowski’s discharge was based on an integrity charge for failing “to be forthright

and candid in connection with any administrative inquiry or report.” (Ex. 3.) More specifically,

that she made statements to a lieutenant regarding the facts and circumstances around the auto

collision she was involved in, and then later refuted during a PI-21 (an MPD personnel interview

conducted during the investigation), that she had made those statements, alleging that the

lieutenant’s reporting of her statements was false. (Ex. 7; Ex. 21, 0064.) A position she

maintained at hearing. (Ex. 5, 258-264, 343-346.) The FPC found her version of events

incredible, and found the lieutenant’s report and testimony credible, noting that the lieutenant’s

“testimony was straightforward and professional; whereas Lewandowski’s was at times

combative and evasive.” (Ex. 6 ¶ 29.)

                                                17

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 17 of 26 Document 77
        The conduct that formed the basis of Lewandowski’s discipline entailed false

representations of fact. Any legitimate comparator therefore should entail an issue being

disciplined for false representation or deception in connection to official duties on some level in

order to be deemed similarly situated regarding similarity in conduct. A review of the

Lewandowski’s list shows only four individuals who she alleges made false statements: Police

Officer Herb Glidewell, Lt. Dennis Trzcinski, Police Officer Alex Ayala, and Lt. Steven Kelly.

(Ex. 13, Int. 5 ¶ 12, 15-17.)

        Lewandowski asserts Glidewell committed domestic violence against his wife, but then

states that she knows that he committed perjury in 2010. (Ex. 13, Int. 5, ¶12.) She does not state

if the Chief knew, or if he was disciplined for it, or was in a position to be disciplined for it as

being done as a part of his job. There are insufficient facts to conclude that he was similarly

situated.

        Lewandowski asserts that Trzcinski lied on his time cards and stole overtime. (Ex. 13,

Int. 5, ¶ 16.) The first reason that Trzcinski is not an appropriate comparator is that he was not

treated more favorably by the Chief – Trzcinski was discharged by Chief Flynn, same as

Lewandowski. (Ex. 14 ¶ 18, 46.) Trzcinksi was reinstated by the FPC after hearing on his appeal

of the Chief’s discharge. (Ex. 14, 9.) Trzcinksi’s case might get past this hurdle if Lewandowski

asserted claims against the FPC’s affirmation of her discharge, but Lewandowski’s amended

complaint does not, and only references her discharge by the Chief. (See ECF 47 ¶ 180

(referencing December 16, 2015, termination, in relation to Chief’s discharge (Ex. 3) and

nothing in relation to the FPC’s hearing and affirmation of the discharge on August 11, 2016.

(Ex. 6, 1).))




                                                  18

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 18 of 26 Document 77
       Another significant consideration of why Lewandowski is not similarly situated to

Trzcinski is that the FPC specifically found that the integrity charge – the charge related to

deception or fraud – was not proven at hearing and was not sustained: “There is no evidence that

he attempted to defraud the Department, engage in dishonesty, or breach the public’s trust…”

(Ex. 14 ¶ 29-30.) Contrast this to Lewandowski where the FPC sustained the integrity charge

against Lewandowski, stating in relation to the competing version of events provided by

Lieutenant Hanley versus that provided by Lewandowski: “Because the two versions of events

were not the result of misunderstanding or confusion, the question is who was telling the truth.

For the following reasons, the Commission concludes that Hanley’s version of events is true and

Lewandowski’s PI-21 version is false.” (Ex. 6 ¶ 29.)

       Regarding Alex Ayala, Lewandowski asserts that he “lied to ICE and PPD regarding his

brother Oscar Ayala using a dead cousin's name. He was never fired, and served no suspension.”

(Ex. 13, Int. 5, ¶17.) Like Trzcinski, Ayala was not treated more favorably than Lewandowski in

that he too, like Trzcinkski, was discharged by the chief, but reinstated by the FPC. (Ex. 23, 1-2.)

Regardless, Ayala can be distinguished from Lewandowski in that he did not have the same

supervisor at the time the discipline was issued – Ayala was discharged by Chief Nannette

Hegerty, whereas Lewandowski was discharged by Chief Flynn. (Ex. 23, 1.) Also, central to the

issue with Ayala was whether his false statements to federal investigators was a part of his

official duties; in contrast to Lewandowski, when asked in a PI-21, Ayala told the truth. (Ex. 23,

3-4 (FPC Compl. 1-2).)

       Finally, regarding Lt. Steven Kelly, Lewandowski asserts that he committed some non-

relevant violations, but then states that he lied at her own hearing. (Ex. 13, Int. 5, ¶15.) There is

no evidence that he was investigated or disciplined for lying at her hearing. Furthermore, the



                                                  19

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 19 of 26 Document 77
FPC itself accepted his testimony as true. (See Ex. 6 ¶ 24.) Kelly cannot be deemed a comparator

to Lewandowski on the sole basis of her unsupported allegation that he committed perjury,

where the hearing record controverts that allegation. Additionally, Lewandowski asserts that

Kelly was subjected to discipline for excessive force and incivility, not false statements,. (Ex. 13,

Int. 5, ¶15.)

        Because Lewandowski cannot establish an inference that anyone similarly situated to her

was treated more favorably than her, this Court should find that no juror could find in

Lewandowski’s favor by finding a violation of Title VII based upon disparate treatment.

                     TITLE VII RETALIATION CLAIM FAILS ON THE MERITS

        As indicated above regarding analysis of Lewandowski’s sex discrimination claim, there

is likewise a sole question to be asked regarding her retaliation claim, see Ortiz, 834 F.3d at 765:

Whether a reasonable juror could conclude that [Lewandowski] would have kept [her] job if [she

had not engaged in protected activity], and everything else had remained the same,” see id. at

764.

        And likewise, the sole question is answered in favor of the City here because

Lewandowski would have been discharged regardless of protected activity, given the conduct

she engaged in under the circumstances here, and Lewandowski is unable to adduce sufficient

evidence to create an inference that her discharge may have been due to retaliation. (DPFOF ¶

60, 61.) No reasonable juror could conclude upon review of the evidence that the termination

decision was based upon anything other than Lewandowski’s acts. (DPFOF ¶ 50-63; Ex. 8; Ex.

11.)

       Lewandowski, for her part, does not give us any reason to even begin to suspect

otherwise, because once again, she does not provide anything in her response to discovery



                                                 20

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 20 of 26 Document 77
requests that should cause the Court to even begin to suspect that she has gathered evidence to

create a dispute of material fact or even an inference in her favor.. (Ex. 13, Int. 11, 12.)

       In response to a request to “identify the acts, omissions, or anything else that allegedly

caused the violation or violations of your employment rights, or anything otherwise that

constituted a claim, in relation to your Title VII sex retaliation claim, specifically stating the

facts or evidence which would support that claim,” Lewandowski responded that the City should

“[s]ee Amended Complaint, transcript of Fire & Police Commission hearing. In addition, see

Answer to Interrogatory No. 5.”

        In response to a request to “identify the protected activity you engaged in in relation to

your Title VII sex retaliation claim, specifically stating the facts or evidence you possess in

support of proving you engaged in that activity,” Lewandowski responded that the City should

                [s]ee Amended Complaint, transcript of Fire & Police Commission
                hearing; I complained to the Milwaukee Police Department, the
                Milwaukee Fire & Police Commission, and Police Chief Flynn in
                writing on numerous occasions about the sexist and retaliatory
                treatment I and others received from Defendant. See documents
                produced in response to Defendant’s First Set of Requests for
                Production of Documents. Attached. In addition, see Answer to
                Interrogatory No. 5, above.

(Ex. 13, Int. 12.)

       Presuming that Lewandowski can establish she engaged in protected activity, the fact that

she can show that she engaged in activity protected under Title VII and thereafter suffered a

materially adverse action by the Chief is not enough to prevail on their Title VII retaliation

claims; she must also prove that “a causal connection exists between the two,” Stephens v.

Erickson, 569 F.3d 779, 786 (7th Cir. 2009), and she must do so “according to traditional

principles of but-for causation,” Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362

(2013). To establish causation, Lewandowski “must produce evidence that a retaliatory motive

                                                  21

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 21 of 26 Document 77
actually influenced the decision-maker, not merely that it could have.” Brown v. Advocate S.

Suburban Hosp., 700 F.3d 1101, 1108 (7th Cir. 2012) (emphasis original). Lewandowski’s

burden is to demonstrate that her discharge “would not have happened without the [protected]

activity.” Carlson v. CSX Transp., Inc., 758 F.3d 819, 828 n.1 (7th Cir. 2014).

      The City respectfully submits that Lewandowski’s oblique reference to voluminous

documents (over 2900 pages comprising 181 documents (DPFOF ¶ 65)) is insufficient to

establish a prima facie case of retaliation in violation of Title VII, but regardless, there is nothing

contained in any part of the record, or in part of Lewandowski’s discovery responses that

establish a causal relationship between her protected activity and her discharge. There is no

evidence contained therein upon which a reasonable juror could find in Lewandowski’s favor.

  THERE IS NO EVIDENCE THAT A POLICY OR CUSTOM OF THE CITY CAUSED AN
                ALLEGED CONSTITUTIONAL VIOLATION - §1983

       I.     The Legal Standard for Municipal Liability Under § 1983.

       Municipalities cannot be held liable under § 1983 on a respondeat superior theory; rather

“municipal liability exists only when execution of a government's policy or custom, whether

made by its lawmakers or by those whose edicts or acts may fairly be said to represent official

policy, inflicts the injury.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005) (internal

quotations marks omitted) (citing and quoting Monell v. Dep’t of Social Servs., 436 U.S. 658,

691, 694 (1978)).

       The Seventh Circuit has identified the following three limited circumstances under which

a municipality may be found to violate 42 U.S.C. § 1983:

               (1) through an express policy that, when enforced, causes a
               constitutional deprivation; (2) through a ‘wide-spread practice’ that
               although not authorized by written law and express policy, is so
               permanent and well settled as to constitute a ‘custom or usage’
               with the force of law; or (3) through an allegation that the

                                                  22

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 22 of 26 Document 77
               constitutional injury was caused by a person with ‘final decision
               policymaking authority.’

Id. (citing McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cit. 1995)).

       The U. S. Supreme Court has made it clear that “rigorous standards of culpability and

causation must be applied to ensure that the municipality is not held liable solely for the actions

of its employee.” Bd. of County Comm’rs v. Brown, 520 U.S. 397, 405 (1997). Furthermore, the

Seventh Circuit Court of Appeals has refused to expand Monell liability, and has explained, as an

example, that even if better training of municipal employees might have produced a different

outcome, that still would not satisfy the legal standard for Monell liability. Thomas v. Cook

Sheriff’s Dep‘t, 604 F.3d 293, 307 (7th Cir. 2009).

       II.    Lewandowski Fails to Establish a Viable Monell Claim.

       Plaintiff has not even alleged any particular facts, much less produced evidence, sufficient

to show that (1) there is an express policy of the City of Milwaukee which caused the alleged

violations of plaintiff’s constitutional rights; (2) that any such constitutional violation occurred as

a direct result of a custom on the part of the City of Milwaukee that had the force of law; or (3)

that a City of Milwaukee employee with final decision policymaking authority directly violated

plaintiff’s constitutional rights, or caused them to be violated. Instead, plaintiff’s Monell claims

against the City consist of a conclusory statement devoid of facts. In the Seventh Circuit, alleged

facts that “are actually legal conclusions or elements of the cause of action . . . may be

disregarded” by a court when reviewing asserted Monell claims pursuant to a Rule 12 motion to

dismiss. McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir. 2011) (citing Iqbal, 556 U.S.

at 681) (affirming the dismissal of a § 1983 claim that simply parroted Monell standards without

articulating sufficient facts to support them). The Seventh Circuit has explained that once

conclusory statements and parroted language are disregarded, “the factual allegations . . . must

                                                  23

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 23 of 26 Document 77
allow us to draw the reasonable inference that the City established a policy or practice” of

intentionally violating the plaintiff’s § 1983 rights. Id. at 618.

       Beyond the insufficient allegations of fact in her Amended Complaint, in response to a

request to “identify the custom, policy, practice, or procedure that allegedly caused the violation

or violations of your constitutional rights in relation to your § 1983 claim, specifically stating the

facts or evidence which would support that claim,” Lewandowski responded that,“ The

Milwaukee Police Department has a widespread, longstanding unwritten policy of treating male

officers more favorably than female officers and retaliating against individuals who make

complaints against other department members. See Amended Complaint, transcript of Fire &

Police Commission hearing.” (Ex. 13, Int. 1.) Lewandowski identifies widespread practice as the

basis of her claim, but does nothing more than offer a conclusory statement and oblique

references to materials that do not support her assertion as proof.

       Lewandowski fails to establish any facts that her rights were violated as a direct result of

a “widespread practice” which constitutes a custom with the force of law on the part of the City.

To establish a “widespread practice” in this circuit, Monell plaintiffs must show that the same

problem has arisen so many times in the past that the government has accepted the outcome as if

it were an express policy. Phelan v. Cook County, 463 F.3d 773, 789 (7th Cir. 2006) (quoting

Calhoun, 408 F.3d at 380) (“If the same problem has arisen many times and the municipality has

acquiesced in the outcome, it is possible (though not necessary) to infer that there is a policy at

work”); see also Jackson v. Marion County, 66 F.3d 151, 152 (7th Cir. 1995) (“The usual way in

which an unconstitutional policy is inferred, in the absence of direct evidence, is by showing a

series of bad acts and inviting the court to infer from them that the policymaking level of

government was bound to have noticed what was going on and by failing to do anything must



                                                  24

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 24 of 26 Document 77
have encouraged or at least condoned, thus in either event adopting the misconduct of

subordinate officers”) Courts in the Seventh Circuit will not infer a widespread practice from a

single incident of alleged misconduct. See, e.g., Calhoun, 408 F.3d at 380; Edwards v. Two

Unknown Male Chicago Police Officers, 623 F. Supp. 2d 940, 951 (N.D. Ill. 2009); Bush v.

Ware, 589 F. Supp. 1454, 1464 (E.D. Wis. 1984).

       In order to show that the City itself violated Lewandowski’s rights with “deliberate

indifference” under an unlawful custom claim, Lewandowski must allege essentially a pattern of

similar incidents of which the City was aware, but yet willfully ignored. See Connick v.

Thompson, 131 S. Ct. 1350, 1354 (2011). Here, Lewandowski baldly asserts that the City had

discriminatory customs and that they were a proximate cause to plaintiff’s injuries. (ECF No. 47

¶ 203.) Lewandowski fails to establish any facts concerning any other instances of the practice

or custom, or how it was so persistent and widespread as to provide any inference that official

policymakers acted with deliberate indifference in failing to control the unconstitutional conduct.

(See Ex. 13, Int. 1.) Once again, she provides a hollow recitation of an unlawful Monell custom

claim, without providing the factual basis to support it. There are no facts presented which

establish a pattern of events which would survive any unlawful custom claim, much less a

custom related to discrimination towards her protected classifications.

      The City respectfully submits that Lewandowski’s conclusory statements and reference to

documents is insufficient to establish a juror inference of a Monell violation, but regardless, there

is nothing contained in any part of the record, or in part of Lewandowski’s discovery responses

that establish the existence of a wide spread practice as she alleges. There is no evidence

contained therein upon which a reasonable juror could find in Lewandowski’s favor.




                                                 25

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 25 of 26 Document 77
                                         CONCLUSION

       The City respectfully submits that its Motion for Summary Judgment should be granted

for the foregoing reasons and arguments. The motion is filed with this memorandum in support,

declarations, and exhibits, incorporated herein by reference.

       Dated and signed at Milwaukee, Wisconsin 22 day of April, 2019.


                                                     GRANT F. LANGLEY
                                                     City Attorney

                                                     s/ ROBIN A. PEDERSON
                                                     Assistant City Attorney
                                                     State Bar No. 01045759
                                                     Attorneys for Defendant
                                                     Milwaukee City Attorney’s Office
                                                     800 City Hall
                                                     200 East Wells Street
                                                     Milwaukee, WI 53202
                                                     Telephone: (414) 286-2601
                                                     Fax: (414) 286-8550
                                                     Email: rpederson@milwaukee.gov




                                                26

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 26 of 26 Document 77
